Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
In the amendment dated 10/12/2021, the following occurred: Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21 and 25-27 have been amended. 
Claims 1-34 are currently pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”. The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 2-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The tool in claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the tool. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the limitation “tool” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the tool. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-25, 27-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1), in view of Bhatt (US 2014/0142962), in view of Schneider (US 2015/0134362) and in further view of Privault (US 2010/0312725).

REGARDING CLAIM 1
Munro discloses a method of facilitating annotation of a recording of a medical practitioner-patient conversation, comprising the steps of: responsive to a first user-selection of one or more spans of text in a transcript, highlighting, by a computing device, the user selected on or more spans of text, ([0006] teaches computer analysis tools and teaches a document with a list of potential labels or tasks describing the document on a work unit interface and aggregating the responsive inputs to the work unit interface (hereinafter, such responsive inputs are referred to as “annotations”) (interpreted by examiner as responsive to a first user-selection), where an annotation to a document or subset of a document (referred to as a “span”) (interpreted by examiner as one or more spans of text in a transcript of Montero below) [0097] teaches toggle or swatch or a menu function [0008] teaches highlighting or otherwise visually distinguish a portion of the document, such portion of a document is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text (interpreted by examiner as highlighting, by a computing device, the user selected on or more spans of text)); responsive to the second user selection, assigning the selected label to the given span of text ([0006] teaches computer analysis tools and teaches categorizing the document into a hierarchical structure of labels. [0083] teaches prompts that include, but are not limited to, “select all examples of each label within the document” with a list of labels in label pane 830 and “is the highlighted section of the document an example of this label?” (interpreted by examiner as responsive to the second user selection, assigning the selected label to the given span of text)), responsive to the user indication, generating, by the computing device, a grouping that are encoded by selected labels ([0007] teaches grouping within labels and [0018] teaches collapsing labels into groups of labels) labels in the list of labels ([abstract] teaches a plurality of labels of potential classifications for a document (interpreted by examiner as the document of Bhatt)); grouping based on labels ([0007] teaches “tasks” may also refer to genres or groupings within labels); receiving, by the computing device, a second user-selection of a label from a list of labels associated with a given span of the one or more spans of text ([0011] teaches one or more labels or tasks presented in the label pane (interpreted by examiner as the list of labels) of the work unit interface and [0012] teaches a user of the work unit interface selects the most applicable label or task for the document from among a plurality of displayed labels or tasks in the label pane, and in still other embodiments requests the user identify all labels or tasks that are related to the document (interpreted by examiner as receiving, by the computing device, a second user-selection of a label from a list of labels associated with a given span of the one or more spans of text)) 

Munro does not explicitly disclose, however Montero discloses:
generating, by a computing device, a display of a transcript of the recording (Montero at [8:10-27] teaches a conversation between two people may be recorded in one audio stream such that a transcript includes words spoken by each person and it may be unclear which person spoke which word, [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as transcript of recording)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro to incorporate displaying a transcript of a recording as taught by Montero, with the motivation of providing a system that may have certainty or a high degree of certainty regarding what was said by each participant in the communication session (Montero at [2:38-42]).

Munro and Montero do not explicitly disclose, however Bhatt discloses:
labels encode medical entities and attributes of the medical entities appearing in the given span, wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity (Bhatt at [0023] teaches annotating and labeling sequence of texts (interpreted by examiner as spans of text) in terms of their role in medical document’s structure. Annotations may further determine the knowledge domain of a medical document e.g., the prescription drug domain, the surgical procedure domain, etc. (interpreted by examiner as wherein the labels encode medical entities wherein the medical entities indicate categories of medical topics) and annotators may identify sequences of text indicating medical conditions, diseases, injuries, symptoms, or medical recommendations (interpreted by examiner as the attributes of the medical entities wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity) [0023] also teaches annotating the medical documents can further include determining the knowledge domain of the medical documents, as a prelude to narrowing a range of further applicable annotators, or as a part of identifying domain-specific parts of speech in the medical documents, or in order to select domain-specific rules and dictionaries.); wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation (Bhatt at [0023] teaches annotating medical documents received from user. Teaches annotations may label and identify sequences of text indicating medical conditions, diseases, injuries, symptoms and [0024] teaches annotating the medical document and then augment the results of the text analytics to determine a medical condition (interpreted by examiner as one or more spans of text describe a health condition of a patient) [0029] teaches medical document can include a transcript of a spoken conversation between person 102 and person 104 generated by a voice recognition module. [0019] teaches person 102 is a patient and person 104 is a doctor (interpreted by examiner as the medical practitioner-patient conversation)); a grouping of medical entities and attributes of the medical entities, wherein the grouping is based on the selected labels corresponding to spans of texts that are medically related to the same health condition of the patient (Bhatt at [0025] teaches searching annotations or combinations of annotations and that the analysis structure includes one or more annotations related to a particular ailment (interpreted by examiner as grouping and the grouping of Munro) [0025] also teaches for instance, if an annotation relates to a lung ailment (interpreted as the selected label), then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner as spans of texts that are medically related to the same health condition of the patient). The results of the search can be used to augment the results of the text analytics and the medical condition can be determined to be the lung ailment); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro and Montero to incorporate labels as taught by Bhatt, with the motivation of improving decision making and reduce medical malpractice (Bhatt at [0003]).

Munro, Montero and Bhatt do not explicitly disclose, however Schneider discloses:
receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient (Schneider at [0013] teaches medical record review, the annotation of findings, and proper documentation of medical conditions [0016] teaches document is provided to the user and feedback is requested (interpreted by examiner as the user indication). And teaches that the system highlights the evidence (since highlights is plural, the examiner interprets this as more than one different highlighted spans of text) already identified and requests the user to indicate if the evidence is valid for a particular finding. The user may also annotate the evidence using free form text. The evidence highlighted is determined by a confidence threshold (interpreted by examiner receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient of Bhatt) [0062] teaches highlighting relevant evidence)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro, Montero and Bhatt to incorporate 

Munro, Montero, Bhatt and Schneider do not explicitly disclose, however Privault discloses:
selected labels corresponding to the two different highlighted spans of texts (Privault at [0049] teaches highlighting portions (portion is plural and is interpreted by examiner as two different highlighted spans of texts) of documents and assigning labels to them (interpreted by examiner as selected labels)) and providing, by the computing device, the highlighted transcript and the grouping of the medical entities and attributes of the medical entities as training data to a machine learning model trained to automatically annotate transcripts of a plurality of medical practitioner-patient conversations (Privault at [0020] teaches learning component trains an annotation model and proposes annotations to documents based on the annotation model. [0025] teaches the classifier model stored in computer readable memory is progressively trained based labels [0051] teaches using machine learning techniques using the labels of the documents and features extracted from the documents as inputs (interpreted by examiner as providing, by the computing device, the highlighted transcript (of Bhatt) and the grouping of the medical entities and attributes of the medical entities (of Bhatt) as training data to a machine learning model trained to automatically annotate transcripts of a plurality of medical practitioner-patient conversations)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro, Montero, Bhatt and Schneider to incorporate xx as taught by Privault, with the motivation of minimizing error, cost and time required for completing a review process (Privault at [0012]).
REGARDING CLAIM 2
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The method of claim 1, wherein the transcribed recording is indexed to time segment information (Montero at [10:42-50] teaches the transcripts may be separated into data segments based on a passage of time. For example, when a voice signal is detected in the audio being transcribed, a data segment may begin and continue until a particular period of time elapses. After the particular period of time elapses or after a voice signal is again detected, another data segment may begin. [10:64-67]-[11:1-4] teach data segments include time stamp (interpreted by examiner as the transcribed recording is indexed to time segment information (data segments))).

REGARDING CLAIM 3
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 1, wherein the highlighting corresponds to only words or groups of words to be highlighted, and not individual characters (Munro at ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function [0008] teaches highlighting or otherwise visually distinguish only a portion of the document, such portion of a document is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text. [0009] teaches organizing documents by analyzing, grouping and classifying based on words (There is no indication that the teaching of Munro is applied to character(s), thus Munro is interpreted to teach that only words or word groups are highlighted)).

REGARDING CLAIM 4
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Munro, Montero, Schneider and Privault do not explicitly disclose, however Bhatt further discloses:
The method of any of claim 1, wherein the medical entities are selected from a list of medical entities consisting of medications, procedures, symptoms, vitals, conditions, social history, medical conditions, surgery, imaging, provider, vaccine, reproductive history, examination, and medical equipment (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as the prescription drug domain, the surgical procedure domain, medical conditions, diseases, injuries, symptoms, medical recommendations, events, equipment, conditions, or other items of significance or interest (interpreted by examiner as the medical entities are selected from a list of medical entities consisting of medications, procedures, symptoms, conditions, medical conditions, surgery, examination, and medical equipment)).

REGARDING CLAIM 5
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 4.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 4, wherein at least one of the medical entities are arranged in a hierarchical manner (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) and/or “tasks” associated with the document (interpreted by examiner as wherein at least one of the medical entities are arranged in a hierarchical manner)).

REGARDING CLAIM 6
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1, 4 and 5.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 5, wherein at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) (the hierarchical structure of Munro is interpreted by examiner as the medical entities includes an entity and different parts of the body within the entity)).

Munro, Montero, Schneider and Privault do not explicitly disclose, however Bhatt further discloses:
at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and [0025] teaches annotations related to a particular ailment, then medical analytics program 132 can augment the results of the text analytics by searching for the particular ailment in the medical ontology of medical database 136. For instance, if an annotation relates to a lung ailment, then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner as and different parts of the body within the symptom medical entity)).

REGARDING CLAIM 7
, Bhatt Schneider and Privault disclose the limitation of claims 1 and 4.
Munro, Montero, Schneider and Privault do not explicitly disclose, however Bhatt further discloses:
The method of claim 4, wherein one of the medical entities consists of a symptom medical entity and wherein the symptom medical entity includes attributes of at least severity, frequency, onset, or location (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure (medical entities of Munro), annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and locations , or other items of significance or interest (interpreted by examiner as the symptom medical entity includes attributes of location)).

REGARDING CLAIM 8
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, further comprising supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript (Munro at [0018] teaches an annotation feedback pane including a suggestion pane for collapsing labels into one another. [0068] teaches a suggested ontology based on previous ontologies and collections the user has used. The classification pane is populated with other labels associated with a particular client. For example, if a particular client as identified through client pane by a natural language modeling engine has historically and consistently used certain labels for categorizing a collection of documents, the natural language modeling engine can build a new ontology with those historic labels for a new collection of documents and display the resulting ontology in classification pane and [0072] teaches the suggested topics and keywords can be used in some embodiments as the label. [0086] teaches a natural language modeling engine predicts spans of a document that represent a particular label or task and displays the predicted span as a highlighted text (interpreted by examiner as supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript)).

REGARDING CLAIM 9
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 8.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 8, further comprising displaying a suggested label from the pre-annotated transcript and providing a tool to either reject or accept the suggested label (Munro at [0072] teaches the suggestions can be used in some embodiments as the label and a user can review the suggested topics, and select which set of keywords identified by the natural language modeling engine best reflect the needs of the project. [0098] teaches confirming the prediction (review and select are interpreted by examiner as means to reject or accept the suggested label using a tool)).

REGARDING CLAIM 10
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claims 1 and 8.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of claim 8, wherein the pre-labeling system includes a named entity recognition model trained on documentation (Munro at [0003] and [0096] teaches natural language modeling engine performed on a set of documents (the examiner notes that NPL models are trained using training data (documentation), and is well known in the art))

Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
at least one of medical textbooks, a lexicon of clinical terms, clinical documentation in electronic health records, and annotated transcripts of doctor- patient conversations (Montero at [8:10-27]  teaches a conversation between two people may be recorded in one audio stream such that a transcript (document of Munro) includes words spoken by each person and it may be unclear which person spoke which word. [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients. [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as annotated transcripts of doctor- patient conversations)).

REGARDING CLAIM 11
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, wherein at least one of the first user selection or the second user selection comprise a key stroke, mouse action or a combination of both (Munro at [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as wherein at least one of the first user selection or the second user selection comprise a key stroke, mouse action or a combination of both)).

REGARDING CLAIM 23
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 13.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings (Montero at [10:26-35] teaches transcript may be generated using a machine transcription and [11:44-50] teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning (interpreted by examiner as system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings)).

REGARDING CLAIM 24
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 13.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to generate health predictions (Montero at [11:44-50]  teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning. [2:20-29] teaches automated population of electronic health records based on transcriptions of communication sessions between health care professionals and their patients and [4:24-40] teaches healthcare professional to render advice with respect to mental or physical health (interpreted by examiner as a system for generating a machine learning model configured to generate health predictions)).

REGARDING CLAIM 28
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 27.
Munro, Bhatt, Schneider and Privault do not explicitly disclose, however Montero further discloses:
The method of claim 27, wherein the recording consists of a recording between a patient and medical professional (Montero at [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients (interpreted by examiner as the recording consists of a recording between a patient and medical professional)).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 1 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 27
Claim 27 is analogous to Claim 1 thus Claim 27 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Munro further teaches tool b), c) and d) (Munro at [0097] teaches toggle or swatch or a menu function (interpreted by examiner as a tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool”))

REGARDING CLAIMS 14 and 30
Claims 14 and 30 are analogous to Claim 2 thus Claims 14 and 30 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 15
Claim 15 is analogous to Claim 3 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 16
Claim 16 is analogous to Claim 4 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.
REGARDING CLAIMS 17 and 34
Claims 17 and 34 are analogous to Claim 5 thus Claims 17 and 34 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 6 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 7 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIMS 20 and 29
Claims 20 and 29 are analogous to Claim 8 thus Claims 20 and 29 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIMS 21 and 33
Claims 21 and 33 are analogous to Claim 9 thus Claims 21 and 33 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 22
Claim 22 is analogous to Claim 10 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIMS 25 and 31
Claims 25 and 31 are analogous to Claim 11 thus Claims 25 and 31 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 11.

Claims 12, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1), in view of Bhatt US (2014/0142962), in view of Schneider (US 2015/0134362), in further view of Privault (US 2010/0312725) and in further view of Greenberg (US 2009/0198566).

REGARDING CLAIM 12
Munro, Montero, Bhatt Schneider and Privault disclose the limitation of claim 1.
Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, providing a list of available labels, and wherein the second user selection comprises a key stroke, a mouse action or a combination of both, to assign a label (Munro at [0006] teaches a list of potential labels, [0011] teaches displaying a series of labels [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as providing a list of available labels, and wherein the second user selection comprises a key stroke, a mouse action or a combination of both, to assign a label). 

Munro, Montero, Bhatt, Schneider and Privault do not explicitly disclose, however Greenberg further discloses:
a display of a scrollable list and a search box for entering a search term for searching through the list (Greenberg [0068] teaches displaying a list and a scroll bar for browsing through a list and [0134] teaches searching or browsing through a list and [0136] teaches a keyword search box (interpreted by examiner as display of a scrollable list and a search box for entering a search term for searching through the list)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Munro, Montero and Bhatt with teaching of Greenberg since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third, fourth and fifth reference to include a scrollable list with a search box for searching terms through the list, as found in the sixth reference, in order to gain the commonly understood benefits of such adaptation, such as simplified operation. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 26 and 32
Claims 26 and 32 are analogous to Claim 12 thus Claims 26 and 32 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 12.
Response to Arguments
Drawing Objections
Regarding the specification objection(s), the Applicant has amended the drawings, however the amendments do not overcome the basis/bases of objection. It is suggested that the Applicant have a draftsperson redraw the figures such that they are legible and contain the proper text height, etc.

Rejection under 35 U.S.C. § 112(f)
Regarding the 112(f) interpretation of claims 13, 15, 21, 25 and 26, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 13, 15, 21, 25 and 26, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-34, the Applicant has amended the claims to overcome the basis of rejection. The recitation of a machine learning model and training the machine on annotating documents provides a practical application rendering the claim subject matter eligible.  

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-34, the Examiner has considered the Applicant arguments but does not find them persuasive. The Applicant argues: 

To the extent Munro may be construed to teach or disclose "highlighting ... one or more spans of text," Munro does not teach or disclose at least "wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation," or "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient." 
Regarding 1, the Examiner has relied on Bhatt to teach that the “one more spans of text describe a health condition of a patient in the medical practitioner-patient conversation.” And the Examiner has cited new art, Schneider to teach "receiving, by the computing device, a user indication that two different highlighted spans of text are medically related to a same health condition of the patient." Please refer to the new detailed rejection under section 103. Given the broadest reasonable interpretation, the cited references teach the argued features.

 nothing in Munro teaches or discloses "receiving, by the computing device, a second user-selection of a label from a list of labels associated with a given span of the one or more spans of text, wherein labels in the list of labels encode medical entities and attributes of the medical entities appearing in the given span, wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity" or "responsive to the user indication, generating, by the computing device, a grouping of medical entities and attributes of the medical entities that are encoded by selected labels, wherein the grouping is based on the selected labels corresponding to the two different highlighted spans of texts that are medically related to the same health condition of the patient." 
Regarding 2, the Examiner respectfully disagrees. Munro teaches "receiving, by the computing device, a second user-selection of a label from a list of labels associated with a given span of the one or more 
Moreover, Bhatt is relied upon to teach “wherein labels in the list of labels encode medical entities and attributes of the medical entities appearing in the given span, wherein the medical entities indicate categories of medical topics, and wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity", as Bhatt at paragraph [0023] teaches annotating and labeling sequence of texts (interpreted by examiner as spans of text) in terms of their role in medical document’s structure. Annotations may further determine the knowledge domain of a medical document e.g., the prescription drug domain, the surgical procedure domain, etc. (interpreted by examiner as wherein the labels encode medical entities wherein the medical entities indicate categories of medical topics) and annotators may identify sequences of text indicating medical conditions, diseases, injuries, symptoms, or medical recommendations (interpreted by examiner as the attributes of the medical entities wherein the medical attributes indicate descriptive properties or characteristics of an associated medical entity). 
Furthermore, Bhatt teaches “a grouping of medical entities and attributes of the medical entities that are encoded by selected labels, wherein the grouping is based on the selected labels corresponding to the two different highlighted spans of texts that are medically related to the same health condition of the patient", at paragraph [0025], which teaches searching annotations or combinations of annotations 

Montero fails to teach or disclose "wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation," or cure any of the above mentioned deficiencies of Munro. 
Regarding 3, the Examiner respectfully disagrees. Montero and Munro are not relied upon to teach "wherein the one or more spans of text describe a health condition of a patient in the medical practitioner-patient conversation," but Bhatt is. Please refer to the detailed description above. Given the broadest reasonable interpretation, the cited references teach the argued features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626